Order entered June 15, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-01411-CR

                               ANTHONY PHIFER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-75027-V

                                          ORDER
       The Court REINSTATES this appeal.

       On May 21, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On June 10, 2015, we received appellant’s brief. Therefore, in the

interest of expediting the appeal, we VACATE the May 21, 2015 order requiring findings.

       We note that appellant was convicted of attempted unlawful restraint of a child under the

age of seventeen, an offense which requires registration under the Sex Offender Registration

provisions of the Texas Code of Criminal Procedure.       See TEX. CODE CRIM. P. ANN. art.

62.001(5)(E), (G) (West Supp. 2014). Appellant’s brief, however, identifies the complaining

witness by her full name.
       Accordingly, we STRIKE the appellant’s brief tendered on June 10, 2015. We ORDER

appellant to file, within TEN DAYS of the date of this order, an amended brief that identifies the

complaining witness by her initials only.

       We DIRECT the Clerk to send copies of this order to Daniel Oliphant and the Dallas

County District Attorney’s Office.

                                                    /s/     ADA BROWN
                                                            JUSTICE